196 F.2d 217
Alfred AXEL, Bankrupt-Appellant,v.INDUSTRIAL BANK OF COMMERCE, Objecting Creditor-Appellee.
No. 211.
Docket 22311.
United States Court of Appeals Second Circuit.
Argued March 10, 1952.
Decided March 21, 1952.

Appeal from the United States District Court for the Southern District of New York.
Freiman & Brecher, New York City, Maurice Freiman and Louis Jay Brecher, New York City, of counsel, for appellant.
Henry W. Parker, New York City, Robert Ohmmus, New York City, on the brief, for appellee.
Before SWAN, Chief Judge, and CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
Order, 103 F. Supp. 810, affirmed on opinion below.